 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD AUTEN,                                     No. 2:19-cv-01679-JAM-AC PS
12                       Plaintiff,
13            v.
14    COUNTY OF CALAVERAS,                              ORDER
15                       Defendant.
16

17          Plaintiff, who is proceeding in pro se, filed an amended complaint which alleges

18   violations of the Americans with Disabilities Act by his former employer, Calaveras County.

19   ECF No. 6. All relevant incidents took place in Calaveras County, which is part of the Fresno

20   Division of the United States District Court for the Eastern District of California. See Local Rule

21   120(d). Defendant has moved to dismiss the action or transfer it to the Fresno Division. ECF No.

22   14. That motion is set to be heard on April 15, 2020. Id.

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. Good cause

26   appearing, and in the interest of judicial economy, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno;
                                                       1
 1           2. Defendant’s motion to transfer at ECF No. 14 is VACATED and DENIED as MOOT;
 2   and
 3           3. All future filings shall reference the new Fresno case number assigned and shall be
 4   filed at:
                           United States District Court
 5                         Eastern District of California
                           2500 Tulare Street
 6                         Fresno, CA 93721
 7   DATED: March 3, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
